UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

)
STUDENT LOAN SERVICING )
ALLIANCE, )
)
Plaintiff, )
)
v. ) Civil Action No. 18-0640 (PLF)

)
DISTRICT OF COLUl\/IBIA, e_t a_l., )
)
Defendants. )
l

ORDER

F or the reasons set forth in the Opinion issued this same day, it is hereby

ORDERED that defendants’ motion to dismiss [Dkt. No. 21] plaintiff s amended
complaint is DENIED; it is

FURTHER ORDERED that defendants’ alternative motion for summary
judgment [Dkt. No. 21] is GRANTED with respect to Claims Two and Three, and to Claim One,
as it relates to Commercial FFELP loans; it is

FURTHER ORDERED that plaintiffs motion for summary judgment [Dkt. No.
27] is DENIED With respect to Claims Two and Three, and GRANTED With respect to Claim
One as it relates to FDLP and Government-Owned FFELP loans; it is

FURTHER ORDERED that the Court DECLARES that federal law preempts

D.C. Law 21-214 and the Final Rules as applied to the servicing of FDLP and Government-

Owned FFELP loans; it is

FURTHER ORDERED that the Court DECLARES that federal law does not
preempt D.C. Law 21-214 and the Final Rules as applied to the servicing of Commercial FFEL_P
loans; and it is

FURTHER ORDERED that the Defendants are enjoined from enforcing D.C.
Law 21-_214 and the Final Rules against student loan servicers as to their servicing of FDLP and

Government-Owned FFELP loans.

 

SO ORDERED.
6?1.,¢\»_ z%i,~M--
H\UL L. FRIEDMAN"
DATE: \ \ \ °1\ \\8 United States District Judge